709 S.E.2d 919 (2011)
In the Matter of B.G.
Appealed by Father.
No. 513P10.
Supreme Court of North Carolina.
June 15, 2011.
Annick I. Lenoir-Peek, for Graves, Bryant.
Thomas Jordan, Deputy County Attorney, for Durham County Department of Social Services.
Jessica Fludd, for Graves, Michelle Dalton.
John W. O'Hale, Benson, for GAL.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Respondent (Father) on the 7th of December 2010 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Guardian Ad Litem, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 15th of June 2011."
Upon consideration of the petition filed on the 7th of December 2010 by Respondent (Father) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."
JACKSON, J. recused.